PER CURIAM.
We affirm the main appeal on the authority of Hochstadt v. Orange Broadcast, 588 So.2d 51 (Fla. 3d DCA 1991). However, we reverse and remand the cross-appeal.
Florida Rule of Civil Procedure 1.170(f) provides that:
When a pleader fails to set up a counterclaim ... through oversight, inadvertence or excusable neglect or when justice requires, the pleader may set up the counterclaim ... by amendment with leave of the court.
This rule is to be interpreted broadly when, as in this case, a compulsory counterclaim is involved. Bill Williams Air Condition*1312ing & Heating, Inc. v. Haymarket Cooperative Bank, 592 So.2d 302 (Fla. 1st DCA 1991). Denial of leave to file a compulsory counterclaim will generally be an abuse of discretion. Bill Williams, 592 So.2d at 306. Here, there was an abuse of discretion in denying leave to file a compulsory counterclaim.
Accordingly, we affirm the judgment of the trial court, except for its denial of leave to file the counterclaim. That portion of the judgment we reverse and remand.
Affirmed in part, reversed in part, and remanded.
BARKDULL and GERSTEN, JJ., concur.